DETAILED ACTION
Status of Claims:  
Claims 1, 3-4 and 6-10 are pending.
Claims 1, 3-4 and 6-10 are amended. 
Claims 2 and 5 are cancelled.
This Action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed Nov. 16, 2021 has been entered.  Except as noted below, applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the non-Final Office Action mailed Aug. 20, 2021.

Response to Arguments
Applicant’s arguments, see p. 6-7, filed Nov. 16, 2021, with respect to the terms “high” and “high-efficient” in claim 1 have been fully considered and are persuasive.  The rejections under 35 USC 112(b) of Nov. 16, 2021 have been withdrawn and the term “high” shall be interpreted for the sludge concentration in light of the specification to mean a concentration higher than sludge which does not contain powder carrier.

Applicant's arguments filed Nov. 16, 2021 with respect to the rejections under 35 USC 103 have been fully considered but they are not persuasive. 

Applicant argues that the prior art is silent regarding the claimed compound powder and that there is no teaching or suggestion of a carbon source, where it appears that applicant considers the claimed compound powder to require being formed by compounding the powder biological carrier and the alternative carbon source, wherein the ultra-fine powder as the alternative carbon source has a small diameter (disclosed in para. 0016 of the instant specification). This argument is not persuasive because claim 1 does not require these features of the compound powder and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). However, it is noted in the rejection below of claim 6 under 35 USC 103 that the prior art teaches these features of the compound powder. Regarding applicant’s remark that one of ordinary skill in the art would consider an ultra-fine powder to have a particle size less than 10 microns (see p. 8-9 of Remarks), such a definition does not appear to be supported in the prior art.  For example, Martens et al (US 7,384,560 B2) discloses ultra-fine to refer to particle sizes less than 50 nm, 500 nm, or a few microns; Whitlock (US 4,839,032 A) discloses ultra-fine to refer to particle sizes smaller than 100 microns; and Burba, III (US 20090111689 A1) discloses ultra-fine to refer to particle sizes with an average of 20 micron.

Applicant argues that there is no teaching in Boltz that a concentrate from a concentrated separation zone is returned to an anaerobic zone while sludge from the same concentrated separation zone is sent to a compound powder carrier cyclone separation and recovery system. This argument is not persuasive because, as mapped below for claim 1 under 35 USC 103, the return activated sludge (the Boltz first underflow stream from the unit 240) which is discharged from the Boltz liquid-solid 

Applicant argues that there is no indication in Boltz that each zone may further be partitioned into individual cells, and Boltz does not suggest that the bioreactor would be improved if such a modification were to be made. This argument is not persuasive because Boltz teaches the technique of partitioning bioreactors in parallel and in series and thus derives the claimed structure of a treatment zone divided into several independent cells; additionally, while Boltz does not explicitly teach the improvement resulting from partitioning, it is submitted that one of ordinary skill in the art would recognize the benefit of having increased capacity and redundancy due to having independent cells (i.e. bioreactors in parallel and in series).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. C recites “mixing respective mixtures from the anaerobic zone, the anoxic zone and the aerobic zone into a final mixture” in lines 11-12 however this does not appear to be supported in Fig. 1 or in the instant specification. Rather, Fig. 1-2 and para. 0037 of the instant specification disclose that the concentrated separation zone receives only the contents of the aerobic zone, whereas the limitations appear to require that the concentrated separation zone receives a combined final mixture which is formed from separately withdrawing and mixing together the respective contents of the anaerobic zone, the anoxic zone and the aerobic zone, and the latter is not described by the instant specification nor depicted in the drawings. For the purposes of examination, step 2 shall be interpreted as mixing occurring in the respective mixtures of each zone into a final mixture in each zone, and step 3's transporting of "the final mixture" in line 13 shall be interpreted to be a final mixture from the aerobic zone as depicted in instant Fig. 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 

Regarding claim 6, the term "alternative" in line 4 renders the claim indefinite because it is not defined by the claim and the specification does not explain how the alternative carbon source is distinguished from a usual or conventional carbon source and whether the powder biological carrier recited in claim 6 or some other substance is the usual or conventional carbon source, and therefore one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant’s Remarks (see p. 8-9) notes that the “alternative carbon source” can be interpreted as any substance that may provide an electron donor, however the instant specification does not provide support for such a definition, and therefore, for the purposes of examination, an "alternative carbon source" shall be interpreted to include any carbon which is compounded with a powder biological carrier.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Boltz et al. (US 10,138,148 B2) in view of Sun et al. (US 9,045,356 B2) and Sugawara et al. (US 2016/0220964 A1).

Regarding claim 1, per the interpretations noted above (see 35 USC 112(a)), Boltz teaches a high concentration powder carrier (mobile biofilm; biofilm substratum is particulate in nature, which is interpreted to read on “powder”, and includes such materials as powdered lignocellulosic material, sand, non-biodegradable bacterial materials and synthetic particles) (see col. 6, lines 34-42) bio-fluidized bed (HPB) process (bioreactor 210 with mobile biofilm 220 and suspended growth 218 substantially evenly distributed throughout, where “high concentration” is interpreted to mean a concentration higher than sludge which does not contain powder carrier) (see Fig. 3; col. 18, lines 40-48) for the treatment of municipal wastewater (sewage treating apparatus) (see Title), comprising: passing through 
(1) flowing the wastewater through a coarse screen transferring to a grit chamber, and then entering the HPB biochemical tank (processing municipal wastewater involves four main process components: preliminary treatment, e.g. screening and grit removal) (see col. 1, lines 57-63); 
(2) dividing the HPB biochemical tank successively into an anaerobic zone, an anoxic zone, an aerobic zone (in some embodiments, the bioreactor includes aerobic conditions, anoxic conditions, anaerobic conditions, or a combination of two or more thereof; in some embodiments, the bioreactor of Fig. 3 is partitioned into two or more zones; the bioreactor is subject to anoxic or anaerobic conditions inside the bioreactor (or bioreactor zone) instead of aerobic conditions, thus one may instantly envisage any order of anaerobic, anoxic and aerobic zones in a partitioned bioreactor) (see col. 4, lines 5-7; col. 19, lines 56-65) and a concentrated separation zone (liquid-solid separation unit 240) along the flow direction of the wastewater (see Fig. 3), adding a compound powder carrier (mobile biofilm substratum includes such materials as powdered lignocellulosic material, sand, non-biodegradable bacterial materials and synthetic particles; the mobile biofilm comprises grafted copolymers of lignocellulosic particles with the synthetic polymers or copolymers) (see col. 6, lines 34-42; col. 14, lines 47-50 and 56-57) into the anaerobic zone, the anoxic zone and the aerobic zone respectively (the bioreactor effluent contains mobile biofilm, and thus the mobile biofilm is added to each bioreactor zone as effluent flows downstream and by mobile biofilm reintroduction inlet 235; mobile biofilm substratum is continuously added or added periodically, that is, batchwise to the system) (see col. 9, lines 48-49 and Fig. 3; col. 21, 
(3) transporting the final mixture into the concentrated separation zone and concentrating and separating (liquid-solid separation unit 240), wherein a concentrate returns back to the anaerobic zone (return activated sludge is directed to the bioreactor through return activated sludge inlet 248) (see col. 19, lines 19-21; Fig. 3), a supernatant from the concentrated separation zone is discharged and flows through the high-efficient clarification tank, the filter tank and the disinfection tank so as to be purified (series of processing steps; secondary effluent outlet 244 is isolated for disposal or other final treatments employing conventional technologies; tertiary treatment may include chemically enhanced tertiary clarification, granular media filtration or advanced oxidation processes; prior to discharging the effluent disinfection may be accomplished and is typically included in tertiary treatment) (see col. 1, line 47; col. 19, lines 15-17; col. 2, lines 24-32), and a discharged excess sludge is transported to a compound powder carrier cyclone separation and recovery system (compacted particulate matter becomes underflow that exits liquid-solid separation unit outlet 240 to solid-solid separation unit 230, which is a hydrocyclone) (see col. 19, lines 10-12 and 21-23); 
(4) separating the compound powder carrier from the compound powder carrier cyclone separation and recovery system (solid-solid separation unit 230 has second outlet 236 leading to reintroduction inlet 235 that returns the separated mobile biofilm to bioreactor 210) (see col. 19, lines 26-32; Fig. 3); 
(5) adding the separated compound powder carrier to the HPB biochemical tank again (reintroduction inlet 235 that returns the separated mobile biofilm to bioreactor 210) (see col. 19, lines 26-32; Fig. 3); 

Boltz does not explicitly specify tanks for the filtration and disinfection processes, however Boltz further discloses the use of process tanks (see col. 2, line 65 and Fig. 1-6). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the granular media filtration and disinfection treatment to be in tanks as further taught by Boltz because tanks are a conventional way of configuring treatment processes. 
Boltz discloses that prior to discharging the effluent, disinfection may be accomplished, and thus disinfection is suggested as a final step and thus it would have been obvious to one of ordinary skill in the art before the effective filing date for the disinfection tank to be successively connected to the upstream tanks.  Boltz does not explicitly teach the high-efficient clarification tank is successively connected to the filter tank, however it would have been obvious to one of ordinary skill in the art before the effective filing date to have the high-efficient clarification tank be successively connected to the filter tank because such a configuration would reduce the quantity of solids which would need to be filtered out in the filter tank and thus extend the filtration capacity of the filter tank. 
Boltz does not explicitly teach a step of flowing the wastewater through a coarse screen and a lifting pump, lifting to a fine screen and a grit chamber prior to entering the HPB biochemical tank.
Sun teaches a process for the treatment of municipal wastewater, wherein the process comprises flowing the wastewater through a coarse screen and a lifting pump, lifting to a fine screen and a grit chamber prior to entering a biochemical tank (for treating common municipal sewage, pre-treatment devices can be set as follows along the water flow direction: gate shaft, coarse grid, sump, 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the coarse screen and grit chamber in step (1) of Boltz to include a lifting pump and a fine screen configured with the Boltz coarse screen and grit chamber as taught by Sun because such a configuration of devices is known in the art for pre-treatment and thus achieves predictable results to remove large, non-biodegradable particulate matter (see Boltz, col. 1, lines 60-63).
Boltz, as modified by Sun, does not explicitly teach wherein the anaerobic zone, the anoxic zone, the aerobic zone, and the concentrated separation zone are all divided into several independent cells and each independent cell is interconnected to each other, and wherein each of the cells in the concentrated separation zone is equipped with a concentrated machine, each of which is used to concentrate and separate a corresponding mixture. 
Boltz further teaches the division of a bioreactor into several independent cells and each independent cell is interconnected to each other (any bioreactor described herein can be a partitioned bioreactor where one or more partitions are positioned parallel or perpendicular to the direction of flowing wastewater in a bioreactor thereby creating, respectively, bioreactors in parallel or in series) (see Boltz, col. 8, lines 45-51 and 57-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the anaerobic zone, the anoxic zone, the aerobic zone, and the concentrated separation zone of Boltz to be divided into several independent cells and interconnected to each other as further taught by the Boltz parallel and in series partitioned bioreactors because having additional independent cells for each zone provides increased capacity and redundancy of each treatment zone to enable continuous treatment. Accordingly, Boltz, as modified by Sun, with additional parallel concentrated separation zones formed as partitioned bioreactors teaches each of the cells in the concentrated separation zone is 
Boltz, as modified by Sun, does not explicitly teach that each of the independent cells is separately controlled for water inflow and outflow by a water channel and a gate valves, and equipped with a bypass valve.
Sugawara teaches a process for the treatment of municipal wastewater, wherein the process comprises an independent treatment cell separately controlled for water inflow or outflow by a water channel and a gate valve (a flow channel 33 and a flow rate adjusting unit 31; a flow channel 306 and a flow rate adjusting unit 302; each flow rate adjusting units 31 and 32 can be realized by a gate valve, a globe valve, a ball valve, a butterfly valve, or the like), and equipped with a bypass valve (a flow rate adjusting unit 32; a flow rate adjusting unit 303) (see Fig. 2-3; para. 0106, 0110 and 0116).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the independent cells of Boltz, as modified by Sun, to each include a water channel, a gate valve and a bypass valve for separately controlling water inflow and outflow as taught by Sugawara because such a configuration is known in the art for flow control and thus achieves predictable results to control flow for purposes such as treatment durations, and for bypassing an independent cell for purposes such as maintenance.

Regarding claim 3, Boltz, as modified by Sun and Sugawara, teaches the process according to claim 1, wherein the HPB biochemical tank is equipped with a feeder, which is used to add the 

Regarding claim 4, Boltz, as modified by Sun and Sugawara, teaches the process according to claim 3, wherein each of the cells in the anaerobic zone, the anoxic zone and the aerobic zone is equipped with a stirring device, which is used for stirring the mixture in the corresponding cell (air flowing through diffusers in aerobic bioreactors evenly distribute contents throughout the bioreactor; anaerobic and anoxic bioreactors require an agitator such as a propeller, impeller, and the like to evenly distribute contents through the bioreactor) (see Boltz, col. 19, line 63 to col. 20, line 6).

Regarding claim 6, Boltz, as modified by Sun and Sugawara, teaches the process according to claim 1.
The limitations “wherein the compound powder carrier is formed by compounding the powder biological carrier and the alternative carbon source powder” in lines 3-4 constitute product-by-process limitations and patentability of product-by-process limitations are based on the product itself, and not on its method of production (see MPEP § 2113 (I)). Nevertheless, per the interpretation noted above, Boltz teaches wherein the compound powder carrier is formed by compounding the powder biological carrier and the alternative carbon source (the particles are formed from or include carbon, such as carbon black, or activated carbon, thus Boltz suggests the powdered lignocellulosic particles include carbon) (see Boltz, col. 14, lines 56-57).


Regarding claim 7, Boltz, as modified by Sun and Sugawara, teaches the process according to claim 4, wherein at least one stirring device is an impeller agitator (anaerobic and anoxic bioreactors require an agitator such as a propeller, impeller, and the like to evenly distribute contents through the bioreactor) (see Boltz, col. 19, line 63 to col. 20, line 6).

Regarding claim 8, Boltz, as modified by Sun and Sugawara, teaches the process according to claim 7, wherein an impeller of the impeller agitator is located in the bottom of the corresponding cell (see Boltz, Fig. 2 and 5-6).

Regarding claim 9, Boltz, as modified by Sun and Sugawara, teaches the process according to claim 8.
Per the interpretation noted above, Boltz, as modified by Sun and Sugawara, does not explicitly teach wherein each of the cells is a square with length of 2 - 15 m and the water depth is 5 - 8.5 m. However, as the claimed cells would not perform differently than the prior art cells, absent new and unexpected results, changes in shape or size do not patentably distinguish the claimed cells from the prior art cells (see MPEP § 2144 (IV)(A)-(B)).
Boltz, as modified by Sun and Sugawara, does not explicitly teach wherein the outer edge linear velocity of the impeller is 1 - 2 m/s, and the impeller stirring power per unit volume of water is 3 - 6 W/m3. However, the impeller, which inherently has operating conditions of an outer edge linear velocity and an impeller stirring power, is used to distribute contents evenly throughout the bioreactor (see . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Boltz et al. (US 10,138,148 B2), Sun et al. (US 9,045,356 B2) and Sugawara et al. (US 2016/0220964 A1) as applied to claims 1 and 3-4 above, and further in view of Ledwell et al. (US 2016/0272519 A1).

Regarding claim 10, Boltz, as modified by Sun and Sugawara, teaches the process according to claim 4, wherein the gate valve, the stirring device, the compound powder carrier cyclone separation and recovery system and the feeder are controlled and coordinated by a control system (control equipment are employed to control the treatment units) (see Boltz, col. 10, lines 39-43). 
Boltz, as modified by Sun and Sugawara, does not explicitly teach that the control system is centralized.
Ledwell teaches a process for the treatment of municipal wastewater (see para. 0002-0003), wherein the components of the treatment system are controlled and coordinated by a centralized control system (the centralized control system 310 has multiple control loops for dosing treatment zones) (see para. 0267-0268, 0277-0278 and 0283-0284).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control system of Boltz, as modified by Sun and Sugawara, to be centralized as taught by Ledwell because such a control system configuration is known in the art and can improve operational efficiency (see Ledwell, para. 0268). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578. The examiner can normally be reached M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        




/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        March 9, 2022